

114 HR 6382 IH: No Religious Registry Act
U.S. House of Representatives
2016-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6382IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Ms. DelBene (for herself, Ms. Judy Chu of California, Ms. Matsui, Mr. Cohen, Ms. Wasserman Schultz, Mr. Conyers, Mr. Carson of Indiana, Mr. Ellison, and Mr. Lewis) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the collection of information and the establishment or utilization of a registry for
			 the purposes of classifying certain United States persons and other
			 individuals on the basis of religious affiliation, and for other purposes.
	
 1.Short titleThis Act may be cited as the No Religious Registry Act. 2.Prohibition (a)In generalNo United States Government official, including the Attorney General or the Secretary of Homeland Security, may collect information or establish or otherwise utilize a registry, database, or similar for the purpose of classifying United States nationals or aliens lawfully present in the United States, or any alien who applies for a visa or seeks admission to the United States or on whose behalf a petition under the immigration laws is submitted, on the basis of religious affiliation, or conduct any study related to the collection of such information or the establishment or utilization of such a registry, database, or similar.
 (b)Rule of constructionNothing in this section may be construed as prohibiting the collection of information that is voluntarily provided, including relating to the decennial census.
			